Citation Nr: 1610807	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1978 and from December 1987 to November 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  This case was previously remanded by the Board in June 2015 and December 2015.

The Board acknowledges that the Veteran's substantive appeal is no longer of record.  In April 2014, the Agency of Original Jurisdiction (AOJ) informed the Veteran's representative of this fact and asked the representative to indicate whether the Veteran desired a hearing before the Board.  The representative subsequently submitted a statement in support of the Veteran's claim that did not address whether the Veteran desired a Board hearing.  Therefore, the Board sent a letter to the Veteran at his address of record in May 2015, inquiring as to whether the Veteran desired a hearing in connection with his appeal.  The letter informed the Veteran that, if he did not respond within 30 days, the Board would assume that he did not desire a hearing and adjudicate the claim.  To date, the Veteran has not indicated that he wants a Board hearing as to the issue on appeal.  As such, the Board will proceed to adjudicate the claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA audiological examination in May 2013.  The examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The VA examiner opined that it is not at least as likely as not that the Veteran's hearing loss is caused by or a result of an event in his military service.  As a rationale for the opinion, the examiner explained that hearing tests dated in December 1979, June 1981, October 1981, October 1992, and November 1995 all showed normal hearing bilaterally.  In June 2015, the Board remanded the case because the May 2013 VA examiner's opinion is inadequate in that it does not reflect consideration of a report of a December 2009 private audiogram, received in January 2010, or of the Veteran's assertions that he was exposed to noise while serving on an aircraft carrier.  The December 2009 private audiogram demonstrated right ear hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.

In June 2015, the examiner who conducted the May 2013 VA audiological examination provided an addendum opinion.  She again opined that it is not at least as likely as not that the Veteran's hearing loss is caused by or a result of an event in his military service.  She repeated the same rationale provided in the May 2013 VA examination report to support the opinion, and added that the December 2009 private audiogram, received in January 2010, is representative of the Veteran's hearing sensitivity 10 years after the next most recent examination of record in November 1995.  Furthermore, she noted that hearing loss does not occur retroactively, citing a study by The Institute of Medicine, which states, "the understanding of mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier exposure to noise is extremely unlikely."  According to the VA examiner, the Veteran's hearing was normal at retirement from the military; therefore, there was no damage due to military noise exposure.  The examiner concluded that, in view of the above, the Veteran's current right ear hearing loss is unlikely due to or caused by military noise exposure.

In December 2015, the Board again remanded the case because the November 1995 hearing examination referenced by the VA examiner in the May 2013 VA audiological examination report and the June 2015 VA addendum opinion could not be located in the record.  In January 2016, the VA examiner provided another VA addendum opinion stating that she could not locate the previously referenced November 1995 examination, and therefore concedes that she misidentified a November 1985 examination as having occurred in November 1995.  However, she maintained, "That does not change the opinions previously rendered regarding hearing loss.  It is still unlikely the Veteran's hearing loss in either ear, to include the right ear, was caused by military service.  He entered and exited military service with normal hearing in both ears."


The Board has again reviewed the record, and observes that it includes an August 1995 treatment record, relevant to the issue on appeal, that was not referenced in the May 2013 VA audiological examination report or the June 2015 and January 2016 VA addendum opinions.  The record shows the following puretone thresholds, measured in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
25
25
20
30
30

These results are significant in that, although they do not show a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385, they do show some level of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.").  Furthermore, the treatment record is dated significantly earlier than the December 2009 private audiogram (report of which was received in January 2010) which is the next earliest evidence of record showing right ear hearing loss.  Moreover, in the June 2015 VA addendum opinion, the VA examiner quoted from an Institute of Medicine study suggesting that a delay of many years in the onset of noise-induced hearing loss following an earlier exposure to noise is extremely unlikely.  Although it is clear that the December 2009 private audiogram (report of which was received in January 2010) was taken "many years" after the Veteran's active service and any in-service noise exposure, it is unclear whether the August 1995 records, which are dated fewer than 3 years following the Veteran's separation from active service, may be considered "many years" after the Veteran's service.  Because the August 1995 record was not expressly considered by the VA examiner and because the VA opinions previously given cannot clearly be applied to that record, the Board must again remand the case so that another VA addendum opinion may be obtained in consideration of the August 1995 treatment record, which shows multiple puretone thresholds above 20 decibels.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the VA clinician who conducted the May 2013 VA audiological examination and provided the June 2015 and January 2016 VA addendum opinions for a further addendum opinion.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385, demonstrated on a December 2009 private audiogram (report of which was received in January 2010), even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

The VA examiner should indicate that the claims file was reviewed.  A complete rationale should be provided for all opinions given.  Any opinion given must reflect consideration of the Veteran's competent and credible statements that he was exposed to loud noises while stationed on an aircraft carrier.  In addition, any opinion given must reflect consideration of the August 1995 treatment record described in the body of the Remand.  It should be noted that, although the August 1995 treatment record does not reflect a right ear hearing loss disability for VA purposes under 38 C.F.R. § 3.385, it does indicate some degree of right ear hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) ("the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.").

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




